ICJ_053_Namibia_UNSC_NA_1971-01-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER OF 29 JANUARY 1971

1971

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRÉSENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 29 JANVIER 1971
Official citation:

Læai Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Rese-
tien 276 (1970), Order of 29 January 1971, I.C.J. Reports 1971, p. 12.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I’ Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1978) du Conseil de sécurité, ordonnance du 29 janvier 1971, C.I.J. Re-
cueil 1971, p. 12.

 

Node vente: SOD

 

 

 
12

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1971 1971
29 janvier
: . Rôle général
29 janvier 1971 n° 53

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRÉSENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN,
Vice-Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO,
FORSTER, Gros, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE Castro, Morozov, JIMENEZ DE ARECHAGA,
juges; M. AQUARONE, Greffier.

LA Cour,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 31 et 68 du Statut de la Cour et l’article 83 du Règlement,

Vu la résolution du Conseil de sécurité de l'Organisation des Nations
Unies en date du 29 juillet 1970 demandant à la Cour internationale de
Justice de donner un avis consultatif sur la question suivante:

« Quelles sont les conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie, nonobstant la
résolution 276 (1970) du Conseil de sécurité? »,
NAMIBIE (SUD-OUEST AFRICAIN) (ORDONNANCE 29 I 71) 13

Vu les exposés écrits présentés par les gouvernements des Etats sui-
vants: Afrique du Sud, Etats-Unis d'Amérique, Finlande, France,
Hongrie, Inde, Nigéria, Pakistan, Pays-Bas, Pologne, Tchécoslovaquie,
Yougoslavie, et par le Secrétaire général de l'Organisation des Nations
Unies,

Rend l'ordonnance suivante:

Considérant que, par lettre du secrétaire aux Affaires étrangères au
Greffier en date du 13 novembre 1970, le Gouvernement sud-africain
a présenté une demande tendant à la désignation d’un juge ad hoc pour
siéger en l'affaire aux termes de l’article 31, paragraphe 2, du Statut de
la Cour;

Considérant que, conformément aux termes de l’article 46 du Statut
de la Cour, la Cour a décidé d'entendre à huis clos les observations
du Gouvernement sud-africain sur sa demande concernant son droit de
désigner un juge ad hoc;

Ayant entendu les observations du Gouvernement sud-africain au
cours d’une audience tenue à huis clos le 27 janvier 1971, audience dont
la date avait été notifiée par le Greffier aux Etats ayant signalé leur
intention de présenter un exposé oral conformément à l’article 66,
paragraphe 2, du Statut de la Cour:

La Cour

Décide par dix voix contre cing de rejeter la demande.

Fait en anglais et en français, le texte anglais faisant foi, au palais
de ja Paix, à La Haye, le vingt-neuf janvier mil neuf cent soixante et
onze en huit exemplaires, dont l'un restera déposé aux archives de la
Cour, un autre sera transmis au Secrétaire général de l’Organisation
des Nations Unies et les autres seront transmis aux gouvernements des
Etats suivants: Afrique du Sud, Etats-Unis d’Amérique, Finlande, Inde,
Nigéria, Pays-Bas.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.

Sir Gerald FirzMaurice, MM. Gros et PETREN, juges, font la déclara-
tion commune suivante:

Nous ne pouvons nous rallier à la décision de rejet contenue dans
l'ordonnance, pour des raisons que nous nous réservons d'exposer

5
NAMIBIE (SUD-OUEST AFRICAIN) (ORDONNANCE 29 I 71) 14

ultérieurement, parce que, sous certains de ses aspects, la question
présente touche au fond de la demande d’avis consultatif.

MM. ONYEAMA et DILLARD, juges, font la déclaration commune
suivante:

Nous ne pouvons nous rallier à la décision de la Cour. Tout en n’esti-
mant pas que la République sud-africaine ait établi son droit de désigner
un juge ad hoc en vertu de l’article 83 du Règlement de la Cour, nous
sommes convaincus que le pouvoir discrétionnaire conféré à la Cour
en vertu de l’article 68 de son Statut lui permet d'approuver une telle
désignation et qu’il aurait été approprié d’exercer ce pouvoir discrétion-
naire vu l'intérêt particulier de la République sud-africaine dans la
question dont la Cour est saisie.

(Paraphé) Z.K.
(Paraphé) S.A.
